In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00189-CR



  DARRIAN DE’ANTHONY DAVIS-SANDERS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 336th District Court
                Fannin County, Texas
            Trial Court No. CR-12-24275




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
         Darrian De’Anthony Davis-Sanders appeals from a judgment that adjudicated him guilty

of delivery of less than one gram of cocaine within a school zone, sentenced him to ten years’

imprisonment, and ordered him to pay $140.00 in restitution. Davis-Sanders has filed a single

brief, in which he raises an issue common to all of his appeals.1 He argues that his counsel rendered

ineffective assistance by failing to question the legality of the search that led police officers to

discover that he was in possession of methamphetamine and a firearm.

         We addressed this issue in detail in our opinion of this date on Davis-Sanders’ appeal in

cause number 06-14-00186-CR. For the reasons stated therein, we likewise conclude that Davis-

Sanders has failed to demonstrate that he received ineffective assistance of counsel in this case.

         We affirm the trial court’s judgment.




                                                      Bailey C. Moseley
                                                      Justice

Date Submitted:            July 22, 2015
Date Decided:              August 4, 2015

Do Not Publish



1
 In our cause numbers 06-14-00186-CR, 06-14-00187-CR, and 06-14-00188-CR, Davis-Sanders also appeals from
(1) a judgment adjudicating him guilty of delivery of less than one gram of cocaine within a school zone, sentencing
him to ten years’ imprisonment, and ordering him to pay $140.00 in restitution; (2) a judgment adjudicating him
guilty of delivery of less than one gram of cocaine within a school zone, sentencing him to ten years’ imprisonment,
and ordering him to pay $102.00 in restitution; and (3) a judgment adjudicating him guilty of possession with intent
to deliver four or more grams, but less than 200 grams of cocaine within a school zone, sentencing him to sixty years’
imprisonment, and ordering him to pay a $1,450.00 fine.

                                                          2